Citation Nr: 0024637	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1974.

The current appeal arose from a September 1998 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for Hepatitis C.

The veteran failed to report for a hearing scheduled in 
Washington, D.C. in June 2000.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for Hepatitis 
C is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for Hepatitis 
C is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records show an unremarkable enlistment 
examination in December 1971.  The veteran was referred to a 
hospital in July 1973 after presenting with a two-hour 
history of sharp left upper quadrant pain, with examination 
showing tenderness to deep palpation and mild guarding in the 
left upper quadrant.  He was admitted for one day to evaluate 
the left upper quadrant pain.  

The report shows negative liver, kidney and spleen, and no 
rigidity or rebound.  The admission diagnosis was left upper 
quadrant pain, rule out ruptured spleen.  In late August 1973 
he complained of two days of discharge and reported having 
the last sexual contact several days earlier.  A laboratory 
study was positive for gonococcus.  

The service medical records show the veteran sought 
counseling for amphetamine use, and in September 1973 he 
asked to apply for a drug exemption program.  His complained 
of urinary burning at the time and was treated with 
tetracycline.  In October 1973 he was reported to have had 
"withdrawal symptoms" of nausea, vomiting and abdominal 
pains in mid September.  It was noted he was to see a 
physician regarding a drug exempt program.  The May 1974 
separation medical examination shows a normal clinical 
evaluation of the abdomen.

The veteran first claimed service connection for Hepatitis C 
in March 1998, and the VA medical records he mentioned showed 
in early 1997 that he had a history of using street drugs on 
occasion.  Hepatitis C infection by blood test was reported 
initially in July 1997, as well as abnormal liver tests in 
part related to Hepatitis C.  There was also a history of 
intravenous drug use about 10 years previously, but none 
since, and of questioned viral hepatitis in the past.  In 
September the last intervenous drug use was reportedly 12 
years earlier.  In April 1998 the last street drug use 
(intravenous amphetamines) was reported to have been twenty 
years previously. 


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).


Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
Hepatitis C is not well grounded and must be denied.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The threshold question of well groundedness must be resolved 
in each instance.  In view of the evidence, the Board finds 
that the veteran has not met this initial burden and that as 
a result there is no further duty to assist him in regard to 
the development of this claim.  



There is no evidence mentioned that would reasonably be 
viewed as probative in the determination of well groundedness 
but not as yet of record.  However, the Board must evaluate 
the claim under the current legal standard for a well 
grounded claim, one that recognizes the burden as a uniquely 
low one.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  

Nothing in the record refers to evidence probative in the 
determination of a well grounded claim that has not as yet 
been requested and/or obtained.  Such evidence has not been 
reported since notice was given to the appellant and his 
representative that the appeal was being certified to the 
Board.  Therefore, the Board finds that no additional 
assistance is required at this time.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  

Although, the veteran is shown to have Hepatitis C residuals 
currently, the information in the recently obtained records 
does not include competent nexus evidence.  The appellant has 
not placed VA on notice of the existence of competent medical 
evidence supporting his allegation that Hepatitis C began in 
service.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette, supra.  

Basic requirements for a well-grounded claim in this appeal 
include competent, credible evidence of a nexus between 
service and current Hepatitis C disability, as discussed in 
Caluza, supra, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998).  

The determinative issue here is one of medical diagnosis and 
causation, and in the absence of competent medical evidence 
or notice that such evidence exists in support of the claim, 
the claim for service connection is not plausible and must be 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board is aware that Hepatitis C was only recently 
identifiable (see Lewis v. West, No. 98-623 (U.S. Vet. App. 
May 19, 1999) referring to a VA News Release dated January 
27, 1999 that noted the disease was characterized in 1989).  
However there is no indication that the Caluza elements are 
inapplicable or materially modified or liberalized in 
Hepatitis C claims.  See the persuasive reasoning in Summers 
v. West, No. 97-1875 (U.S. Vet. App. July 29, 1999) and 
Nester v. West, No. 98-1385 (U.S. Vet. App. July 12, 1999) as 
well as in Lewis, supra. 

The Board is mindful of its duty to examine all of the 
evidence of record for the purpose of determining whether a 
claim is well grounded.  The Board does not doubt the 
sincerity of the appellant's belief that he has chronic 
Hepatitis C linked to service.  Unfortunately, the appellant, 
as a lay person, is not competent to offer an opinion 
regarding a matter of medical causation.  Id.  Medical 
evidence is required, and such evidence that may reasonably 
be interpreted as credible, has not been presented.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996) and Alemany v. 
Brown, 9 Vet. App. 518 (1996) regarding the criteria for such 
evidence to be deemed competent.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's Hepatitis C is related to a disease or injury of 
service origin.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board considered and denied the appellant's claim for 
service connection on the same grounds as the RO, and the 
appellant has not been prejudiced by the decision.  To have 
assumed that the claim was well grounded, the RO would have 
accorded the appellant greater consideration than his claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In determining the claim is not well 
grounded rather than denying it on the merits, the appellant 
has a lower burden to overcome in the event he should seek to 
reassert the claim with a showing of competent medical 
evidence.  



The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the Board has not been directed to any post service 
medical evidence that would well ground the claim but not as 
yet of record.  38 U.S.C.A. § 5103(a) (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v, Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In connection with the development of the claim, the Board 
observes that the RO obtained service medical records and a 
record of VA medical treatment from early 1997.  The VA 
records show Hepatitis C confirmed currently.  However, as 
the Board finds the claim is not well grounded, there is no 
burden upon the Board to require development, including 
further opinion.  Brewer v. West, 11 Vet. App. 228 (1998).  
The principle that VA cannot assist in developing a claim 
that is not well grounded was recently discussed at length in 
Morton v. West, 12 Vet. App. 477 (1999).  Therefore, the 
Board must deny the representative's request for additional 
development. 

In this regard, the Board notes that the service 
representative contends that VA has expanded its duty to 
assist because it is required to fully develop a claim before 
making a decision on claims that are not well grounded.  

In support of this contention the representative cities 
provisions of the VA Adjudication Procedure Manual M21-1.  
Among these he cites Part VI, 2.10(f) in support of the 
proposition that the RO must fully develop a claim prior to a 
determination of whether a claim is well-grounded.




The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the Manual M21-1 provisions constitute 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.  See Morton, supra.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).


Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-00 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, 1.03(a) and Part VI, 2.10(f) were rescinded.  It was 
also noted that there are currently no exceptions to the rule 
that VA has no duty to assist the veteran absent a well-
grounded claim.

The Board has determined, therefore, that in the absence of a 
well-grounded claim of entitlement to service connection for 
Hepatis C, VA has no duty to assist the veteran in developing 
his case on this issue.

As the claim of entitlement to service connection for 
Hepatitis C is not well grounded, the doctrine of reasonable 
doubt has no application to the veteran's claim.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for Hepatitis C, the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

